DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, “dividing the first color value by the color variation of the light emitted by the first single emitter to generate a first percentage” must be shown or the feature(s) canceled from claim 5. 
The limitation “a first percentage that is generated by dividing the first color value by the second color value” must be shown or the feature(s) canceled from claim 10.  
The limitation “dividing the first color value by the color variation of the light emitted by the first single emitter to generate a first percentage” must be shown or the feature(s) canceled from claim 15. 
The limitation “a first percentage that is generated by dividing the first color value by the second color value” must be shown or the feature(s) canceled from claim 19. 
The limitation “divides the color variation of the light emitted by the first single emitter by a second color value associated with a first portion of the first image to generate a first percentage” must be shown or the feature(s) canceled from claim 20. 
The limitation “a second screen pixel to transmit received light” must be shown or the feature(s) canceled from claim 4. 
The limitation “light emitted by the second screen pixel when illuminated by the second single emitter” must be shown or the feature(s) canceled from claim 4. 
The limitations “a first color value”, “a particular color value”, “a color value”, “a second color value”, and “a color variation” must be shown or the feature(s) canceled from the claims. 
The limitation “a map entry” must be shown or the feature(s) canceled from the claims. 
The limitation “geometry data” must be shown or the feature(s) canceled from the claims. 
The limitation “a first functional operator” must be shown or the feature(s) canceled from claim 20.
 No new matter should be entered.
The drawings are objected to because:
Some margins are not in compliance with the requirements set forth in 37 CFR 1.84(g).
Numbering of sheets of drawings (1/10, 2/10, etc.) is not “larger than the numbers used as reference characters to avoid confusion” as required by 37 CFR 1.84(t).
Some reference numerals are unnecessarily underlined. Although 37 CFR 1.84(p)(3) recites “When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct”, in this case, hatching and shading are absent and underlining is not necessary.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it is silent regarding the claimed method, the claimed system, and the claimed subsystem. Furthermore, the abstract is silent regarding the steps of the method. Moreover, the abstract is silent regarding that which is new in the art. Correction is required. See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “a color variation of the light emitted by the first single emitter that is contributed to the first screen pixel by the first single emitter” in lines 9-10. There is insufficient antecedent basis for the limitation “the light … that is contributed to the first screen pixel by the first single emitter”. Although claim 1 previously recited “a first single emitter that emits light of a particular color value”, said “light of a particular color value” is different light from “light … that is contributed to the first screen pixel”. Whereas a first single emitter emits light of a particular color value, light contributed to the first screen pixel by the first single emitter is not said light of a particular color value; rather, said light contributed to the first screen pixel by the first single emitter has a color variation, which means that said light contributed to the first screen pixel by the first single emitter is not said light of a particular color value. 
Similar recitations in claims 11, 13, and 20 are similarly indefinite.
Independent claim 1 recites “the color variation of the light emitted by the first single emitter” in the last 2 lines. It is noted by the Examiner that light from a first single emitter can propagate through the device toward each and every pixel, not just toward one and only one pixel. The color variation depends upon how far one specific pixel is from the single emitter. Color variation has no meaning until a specific pixel receives some shine. Different photons leaving the same single emitter are destined to acquire different color variations, because they will travel different distances and fall on different pixels. For this reason, the limitation “the color variation of the light emitted by the first single emitter” is vague and indefinite. 
Similar recitations in claims 11, 15, and 20 are similarly indefinite.
Regarding the above two grounds of rejection of independent claim 1: The Examiner suggests --determining, based on the first distance, a color variation of light contributed to the first screen pixel by the first single emitter-- and --the color variation of light contributed to the first screen pixel by the first single emitter--, respectively.
Claim 4 recites the limitation “the display screen” in line 4. There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation “light emitted by the second screen pixel” in lines 7-8. This is misdescriptive of the disclosed method. Applicant has disclosed LCD pixels, wherein LCD pixels are not emissive. Furthermore, this limitation contradicts claim 4, line 3, which recites a step of “configuring a second screen pixel to transmit received light”, rather than emitting light. 
A similar recitation in claim 14 is similarly indefinite.
Claim 4 recites “the color value” in the last line. Which one? It is unclear whether this limitation refers to “a first color value” as previously recited in claim 1, line 3, “a particular color value” as previously recited in claim 1, lines 6-7, or just “a color value” as previously recited in claim 4, line 7. 
A similar recitation in claim 14 is similarly indefinite.
The limitation “dividing the first color value by the color variation of the light emitted by the first single emitter to generate a first percentage” appears in claim 5, lines 4-6. The limitation “a first percentage that is generated by dividing the first color value by the second color value” appears in the last 2 lines of claim 10. The limitation “dividing the first color value by the color variation of the light emitted by the first single emitter to generate a first percentage” appears in claim 15, lines 4-6. The limitation “a first percentage that is generated by dividing the first color value by the second color value” appears in the last 2 lines of claim 19. The limitation “divides the color variation of the light emitted by the first single emitter by a second color value associated with a first portion of the first image to generate a first percentage” appears in claim 20, lines 13-16. Applicant has used the same term (“first percentage”) to refer to several different ratios. It is unclear which ratio is intended to be the first percentage, and which ratios are intended to be percentages other than said first percentage.
Claim 5 recites “dividing the first color value by the color variation of the light emitted by the first single emitter to generate a first percentage” in lines 4-6, emphasis added. This is misdescriptive of Applicant’s disclosed method. See Fig. 8, for example, which discloses “ACCUMULATE RGB COLOR CONTRIBUTIONS FROM A SET OF LEDS TO A FIRST LCD PIXEL BASED ON SCREEN GEOMETRY AND DISTANCE-COLOR MAPPING” in block 808 and “DIVIDE RGB COLOR VALUES FROM IMAGE BY ACCUMULATED RGB COLOR CONTRIBUTIONS TO GENERATE LCD VALVE PERCENTAGES FOR LCD PIXEL” in block 812, emphasis added. Fig. 8 shows that an LCD valve percentage corresponding to any one subpixel within any one pixel is calculated based upon contributions accumulated from plural emitters to that one pixel, rather than calculated based upon the contribution of a single emitter to that one pixel as recited in claim 5. In view of these inconsistencies, a person of ordinary skill in the art would be unable to determine the metes and bounds of the limitation “first percentage”.
A similar recitation in claim 15 is similarly misdescriptive.
The limitation “a second color value” appears in claims 10 and 20; however, it is unclear what color value is meant by this limitation. Claim 20 recites “a second color value associated with a first portion of the first image” in lines 14-15; however, it is unclear whether or not this limitation differs in any way from “a first color value associated with a first portion of a first image” as recited in claim 1, line 3, and if so, how a second color value differs from a first color value.
Other pending claims are rejected by virtue of dependency from at least one indefinite claim.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for indicating allowable subject matter will be stated after the claims are amended to become clear and definite.
Response to Arguments
Applicant’s arguments with respect to prior art rejections have been fully considered and are persuasive; however, all claims are unclear and indefinite as described above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
05/19/2022